Citation Nr: 1219763	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-22 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), major depressive disorder, and bipolar disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran served on active duty from August 1991 to August 1995.

This appeal arose before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Cleveland, Ohio Department of Veterans' Affairs (VA), Regional Office (RO) that denied entitlement to service connection for PTSD and a right knee disorder.  The Milwaukee, Wisconsin RO now has jurisdiction of this case.

The Board notes the August 2007 rating decision only denied entitlement to service connection for PTSD, and that depression and a bipolar disorder were denied by a later, currently unappealed decision dated in August 2008.  However, the United States Court of Appeals for Veterans Claims (CAVC) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki,  23 Vet. App. 1, 5 (2009). In light of the Court's decision in Clemons, the Board finds that the Veteran is raising a claim for a psychiatric disorder, and not a particular diagnosis.  Therefore, the claim is as noted on the title page.


FINDINGS OF FACT

1.  The Veteran's current psychiatric disability, to include PTSD, major depressive disorder, and bipolar disorder, was not present in service, nor is it etiologically related to his period of active service.

2.  The Veteran's does not have a right knee disorder that was either present in service, or that has been etiologically related to his period of active service.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, a depressive disorder, or bipolar disorder, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(b), 3.304(f)(3), 3.306 (2011).

2.  A right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In September and December 2006, May 2007, and January and June 2008, the RO sent the veteran letters informing him of the types of evidence needed to substantiate his claims and its duty to assist him in substantiating his claims under the VCAA.  These letters informed the veteran that VA would assist him in obtaining evidence necessary to support his claims, such as records in the custody of a Federal department or agency, including VA, the service department, the Social Security Administration, and other pertinent agencies.  He was advised that it was his responsibility to send medical records showing he has a current disability as well as records showing a relationship between his claimed disabilities and service, or to provide a properly executed release so that VA could request the records for him.  

The Board finds that the contents of these letters provided to the veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  He was advised of his opportunities to submit additional evidence.  Thus, the Board finds that the purpose behind the notice requirement has been satisfied because the veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  In addition, it appears that all obtainable evidence identified by the veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. 

Accordingly, we find that VA has satisfied its duty to assist the veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  The Board does take note of the fact that the file only contains copies of those service treatment records that have been provided by the Veteran.  The RO made numerous attempts to obtain his treatment records; these efforts were documented in a July 2008 Memorandum of Unavailability.  Therefore, the RO has made all reasonable efforts to locate these records and further attempts would be futile.  The record contains the Veteran's VA treatment records,  the reports of VA examinations conducted in May 2007 and July 2008, and records from the Social Security Administration.  It is further noted that there has been no attempt by the RO to verify the Veteran's alleged in-service stressors.  However, the Board finds that, even if these stressors could be verified, they have not been identified as the cause of the Veteran's various mental disorders (see decision below).  Thus, even if they are verified, they would not alter the decision made below, since they are not the source of his diagnosed mental disorders.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the veteran.  The Court of Appeals for Veterans Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the Court in Dingess v. Nicholson, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the veteran in proceeding with the present decision.  Since the claims herein are being denied, such matters are moot.

Laws and regulations

To establish service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1,8 (1999).

Under the applicable criteria, service connection may be granted for a disability the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b)(2011).

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).   See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA, rather than the claimant, bears the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  38 C.F.R. § 3.304(b) ;see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Under longstanding law, once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003.  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a higher court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre- existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) ; see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997). The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. §4.125(a). 

In adjudicating a service connection claim for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304. 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy." If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 38 C.F.R. § 3.304(d); see also 38 38 U.S.C.A. § 1154(b); VAOPGCPREC 12-99. 

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality." The determination whether evidence establishes that a Veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence. VAOGCPREC 12-99. 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010). These revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  38 C.F.R. § 3.304(f). 

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor; instead, credible supporting evidence of a corroborated in-service stressor was required.   Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

The amended version of 38 C.F.R. § 3.304(f)(3) liberalizes the evidentiary standard for establishing the required in-service stressor under certain circumstances. First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f). Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id. Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id. 

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Factual background and analysis

Acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), major depressive disorder, and bipolar disorder

The Veteran has claimed that he suffers from an acquired psychiatric disorder that he states is directly attributable to his period of service.  He stated that a close friend of his, Cpl. M., hanged himself after an intense cold weather training exercise at Camp Pendleton.  Another friend was accidentally shot and killed during live-fire training.  He believes that these incidents have resulted in the onset of his current psychiatric disorders.

The available service treatment records include the Veteran's entrance examination, conducted in September 1990, on which he checked "no" as to excessive worry or nervous trouble.  The objective examination found no psychiatric disorders.  While he had checked "yes" to nervousness prior to two dental treatments in August 1991 and 1992, subsequent questionnaires from August, September, and October 1993 note no such complaints.  Significantly, there was no treatment for any psychiatric complaints during service.  His May 1995 separation examination again noted that he was psychiatrically normal.

Following service, an undated treatment note indicated that the Veteran had been diagnosed with alcohol abuse/dependence; major depressive disorder (MDD); and bipolar disorder.  Subsequent to filing his claim in June 2006, he was examined by VA in May 2007.  The examiner noted that the Veteran's claims file had not been available for review, and that the examination was based on a review of his medical records and on the statements made by the Veteran.  The examiner noted that the Veteran had been treated in May 2006 at VA for MDD and polysubstance dependence.  He was then transferred to a VA Domiciliary in June 2006, where he stayed until January 2007.  The Veteran reported that he had attempted suicide twice, once in high school and once during service (which was not noted in the available service treatment records).  His family history was significant for both psychiatric and alcohol problems.  His father had possible bipolar disorder and had issues with alcohol and drugs.  His mother and sister had addiction issues as well.  

The Veteran went on to recount a childhood fraught with physical and sexual abuse.  He reported witnessing physical altercations between his mother and father and between his mother and his step-father.  He stated that his mother frequently beat him with extension cords.  He also said that he had been sexually abused by an uncle at the age of 14.  He had a great deal of difficulty discussing these events, growing anxious and exhibiting distress.  He said that he re-expereinces these events with intrusive recollections.  He grew so upset discussing these events that the examiner moved onto other topics.  He exhibited several symptoms of PTSD, such as avoidance of reminders (to include estrangement from his family); restless sleep; outbursts of anger; feelings of worthlessness; and decreased interest in activities.

The mental status examination found that the Veteran's speech was normal, and he was coherent and logical.  He was fully oriented, and he denied hallucinations.  There was no evidence of any thought disorders or psychotic symptoms.  While he endorsed past suicide attempts, he denied any current ideation.  He was noted to be paranoid when using cocaine, but this had ceased since he had stopped using.  He was quite anxious and tearful, especially when discussing his childhood.  The diagnoses were chronic PTSD; recurrent MDD; and polysubstance abuse, in remission.  The examiner commented that the PTSD symptoms had increased since the Veteran had stopped using alcohol and drugs, which he had used to lessen his anxiety.  It was opined that the Veteran had PTSD as a result of his various childhood traumas.  The examiner commented stated that "[w]hether or not any instances in the military, such as the suicides of several peers, exacerbated post-traumatic stress disorder cannot be determined at this point."

Subsequent to this examination, the Veteran's Social Security Administration records were obtained and these included a psychological evaluation conducted in October 2006.  These noted the same VA hospitalization and domiciliary stay in 2006 and 2007 noted in the 2007 VA examination.  The Veteran referred to trouble at work, commented that his boss thought he was "unstable;" he said that his wife had also left him because she thought he was "crazy."  He noted that he had a bad temper and trusted no one.  Drug and alcohol use at very early ages was noted.  Recurrent and persistent suicidal thoughts were noted, and the Veteran stated that he had wanted to commit suicide due to sexual trauma suffered at the age of 12.  He said that he had joined the Marines in the hope that he would die in combat.  The diagnoses were PTSD (provisional); alcohol dependence; and cocaine and marijuana abuse.  He was also noted to have paranoid personality traits.  The examiner noted the Veteran's reports of sexual abuse in childhood and witnessing the death of several friends in combat.  The Board takes note of the fact that the Veteran never engaged in combat.

Numerous VA treatment records developed between 2006 and 2007 note the Veteran's diagnoses of MDD, bipolar disorder, and PTSD.  The PTSD was consistently related to his history of childhood traumas.

The Veteran was re-examined by VA in July 2008.  He complained of on-going depression; he had a great deal of difficulty discussing his childhood, during which he had suffered significant abuse.  The examiner stated that due to this trauma, the Veteran had many symptoms of PTSD.  He had engaged in alcohol and drug abuse at a young age.  He was noted to have had long-term trouble with depression since his youth.  He also had anxiety related to the PTSD from his childhood traumas.  Interestingly, this examiner noted that the last examination had offered an opinion as to whether any in-service trauma had exacerbated his PTSD; however, the Veteran himself attributed his PTSD to his childhood.  After examining the Veteran, the diagnoses were recurrent MDD of mild to moderate severity; polysubstance dependence, in remission; and PTSD, by history.

The examiner then stated that

.....it is this examiner's opinion that it is less likely than not that the veteran's currently diagnosed mental disorders, including major depressive disorder, polysubstance dependence in remission, PTSD by history, and ADHD by history have been caused by active military service.  It is this examiner's opinion that all of the diagnosed mental disorders are more likely than not due to some other cause, unrelated to military service, that being the veteran's history of significant childhood abuse.

After reiterating the Veteran's various diagnoses, the examiner commented that

.....all of which have their origin in the veteran's childhood and are all considered to be more likely than not due to his history of childhood abuse and less likely than no caused by active military service.  The veteran does admit that he was exposed to some trauma in the service, that he lost some friends due to suicide and a training exercise.  However, the veteran is quite clear that his history of mental health problems, including PTSD, depression, alcohol and drug abuse/dependence and ADHD, all have their origin in his childhood and especially his history of extensive childhood abuse.

Thus, it is this examiner's opinion that all of the veteran's mental disorders currently diagnosed are less likely than not caused by his active military service and more likely than not due to some other cause, unrelated to military service, that being his history of child abuse.

The Veteran's wife submitted a statement in which she stated that he had had problems that began in the Marine Corps.  She had known the Veteran since 1989.  She indicated that he had tried to choke her in his sleep.  She commented that after service, he had become more aggressive, distrustful, and developed mood swings.

After a careful review of the evidence of record, the Boards that entitlement to service connection for an acquired psychiatric disorder has not been established.  The Board will initially address the issue as to whether the Veteran had a psychiatric disorder prior to service that could have been aggravated by his period of service.  The Board finds that he did not.  While the record developed after service indicates that the Veteran experienced extensive physical and sexual abuse as a child, there were no references to any psychiatric issues arising from this at the time of his service entrance examination and the objective examination noted that he was psychiatrically normal.  As a consequence, he will be presumed to have been sound at entrance onto active duty.  See 38 C.F.R. § 3.304(b) (2011).  Therefore, the regulations pertaining to the aggravation of preexisting disorders, found at 38 C.F.R. § 3.306, are inapplicable in this case. 

Therefore, the question becomes whether any currently diagnosed mental health disorders were incurred in or aggravated by the Veteran's service.  The evidence clearly shows that the Veteran currently suffers from various psychiatric disorders, to include PTSD, MDD, and bipolar disorder.  Therefore, the requirement of the existence of a current disorder has been met.  See Hickson, supra.

However, there is no indication that the Veteran suffered from any mental health issues while in service.  While he noted some nervousness prior to dental treatment, no underlying psychiatric disorder was ever complained of or treated while on active duty.  Significantly, his separation examination found him to be psychiatrically normal.  Therefore, the evidence does not establish the presence of a disease or injury in service.  Thus, the second element of the Hickson test has not been met.  

The Veteran now claims that certain stressors he experienced in service caused the onset of his various mental disorders, to include PTSD and MDD.  However, there is no evidence that links his currently diagnosed disorders to his period of service.  While there was some suggestion that the deaths of two friends could have aggravated PTSD resulting from his childhood traumas, there is no indication that the Veteran suffered from this disorder either prior to or during service.  As noted above, the Veteran was sound upon entrance onto active duty and there is no evidence of any complaints of, or treatment for, a psychiatric disorder in service.  Therefore, there was no preexisting mental disorder that could have been aggravated by his period of service.  Significantly, the Veteran was provided a thorough and extensive VA examination in July 2008, that conclusively opined that all of the Veteran's currently diagnosed mental disorders are etiologically related to his childhood abuse and not to his period of service.  Therefore, the crucial element of a nexus to service has not been established.  See Hickson, supra.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  This is so unless the particular disorder is one susceptible to lay opinion.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).    In this regard, the Board has considered the statement of the Veteran's wife that his mental disorders began while he was in the Marine Corps.  However, determining the etiology of a mental disorder is not something that typically is capable of lay observation; it requires the opinion of an expert in this case, particularly given the number of psychiatric disorders involved, and the difficulty in identifying precisely what event or events, pre-service, in-service, or post-service, resulted in the development of the current disability.  Moreover, the expert in this case, namely the June 2008 VA examiner has, clearly and unequivocally, related the Veteran's mental disorders to his childhood abuse and not to his period of active service.  As a consequence, the Board places the greatest probative weight on the opinion provided by the VA examiner and not on the statement provided by the Veteran's wife.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [which notes the Board's authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."].  

Finally, it is noted that the Veteran did not report any complaints of a psychiatric disability until 2006, some 15 years following his separation from service, and solely in conjunction with his claim for benefits.  It has been established that the Board may consider the absence of complaint in rendering a decision.  See Maxon v. Gober, 230 F.3d 1330 , 1333 (Fed. Cir.2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  In this case, given the absence of any indication that the Veteran did not seek earlier treatment for financial reasons, or for any other reason, the Board finds that the length of time between service and first treatment reasonably suggests the absence of psychiatric impairment in the interim period.
 
Therefore, based on the above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, MDD, and a bipolar disorder.  The benefit sought on appeal is accordingly denied.


Right knee disability

The Veteran has also claimed service connection for a right knee disorder that he asserts had its onset in service after a fall on gravel.  

The service treatment records include the Veteran's entrance examination of September 1990, which reflected a normal musculoskeletal system.  There were no complaints of, or treatment for, a right knee disorder.  At the time of the May 1995 separation examination, his musculoskeletal system was again noted to be normal.  

From May to June 2006, the Veteran was hospitalized at VA facility.  He complained of right knee pain that had been present since 1992.  A May 2006 MRI was reported to be normal.  He claimed that the knee joint had dislocated once in 1996.  He complained of occasional swelling, with no locking or buckling; there was also some stiffness of the joint in the winter.  The objective examination noted no pain, swelling or stiffness.  Significantly, on May 1, 2006, his musculoskeletal system was found to be normal.  During a Social Security psychiatric evaluation performed in October 2006, he indicated that he had bad knees and he referred to two post-service motor vehicle accidents.

The Veteran was afforded a VA examination in May 2007.  He stated that he had originally injured his right knee when he fell while running on gravel in service.  He said that a corpsman wrapped the knee and that he was subsequently placed on light duty for a week.  The diagnosis had been right knee strain.  He currently complained of pain, swelling, and locking, all of which worsen with long periods of standing or bending.  He indicated that he worked as a heating technician and that he had not lost any work due to this condition, despite his assertion that he could not kneel.  The objective examination noted that his gait was normal.  He did three squats, with complaints of some pain.  He could hyperextend the knee to 5 degrees and he could flex to 140 degrees.  Repeated movement did not produce pain, fatigability, or incoordination.  The McMurray's test was positive on the right, while the Lachman's test was negative bilaterally.  There was some crepitus on the right.  Repeated movement did not result in decreased range of motion.  The examiner noted that an x-ray from the previous year was negative for arthritis.  The diagnosis was right knee strain.  There was no opinion as to the etiology of this diagnosis.

A November 2007 VA treatment record noted the Veteran's complaints of chronic right knee pain.  There were elements of patellofemoral dysfunction and it was felt possible that there was meniscal involvement.  Range of motion was from 10 to 110 degrees, with pain at the end range of both extension and flexion.  He also displayed significant guarding behavior.

After a careful review of the evidence of record, the Board concludes that entitlement to service connection for a right knee disorder has not been established.  The evidence does show that the Veteran has been diagnosed with chronic right knee strain; thus, the requirement that there be a current disability has been established.

Significantly, however, there is no evidence that the Veteran suffered from a right knee injury or disease while on active duty.  Despite the Veteran's assertion that he had injured his knee and had been placed on a light duty profile, the objective, contemporaneous service treatment records contain no records of such an injury.  Moreover, the May 1995 separation examination noted no musculoskeletal defects of any kind.  In adjudicating a claim, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-9 (2005).    While the Veteran is certainly competent to report that he fell and hurt his right knee in service, the fact that the service treatment records do not show any such injury, and given the lack of any treatment for any knee complaints until 2006, heavily outweighs his assertion that the injury occurred in service.  The Board is not suggesting that corroboration is necessary.  Rather, it is found that his assertions are less credible than the negative contemporaneous records.   Therefore, the Board does not find the Veteran's claims of an injury in service to be credible.  As a result, there is no evidence of an in-service event or injury to which to relate his current right knee strain, and his claim must fail on this basis.  See Hickson, supra.

In conclusion, it is found that the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability.  Accordingly, his claim is denied.





ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), major depressive disorder, and bipolar disorder is denied.

Entitlement to service connection for a right knee disability is denied.




____________________________________________
THOMAS H. O'SHAY	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


